ACCEPTED
                                                                                          08-21-00026-CV
                                                                              EIGHTH COURT OF APPEALS
                                                                                         EL PASO, TEXAS
                                                                                        11/2/2021 7:03 PM
                                  08-21-00026-CV
                                                                                   ELIZABETH G. FLORES
                                                                                                   CLERK

                                NO. 08-21-00026-CV

                          IN THE COURT OF APPEALS                       FILED IN
                                                                 8th COURT OF APPEALS
                              EIGHTH DISTRICT                        EL PASO, TEXAS
                              AT EL PASO, TEXAS                  11/2/2021 7:03:05 PM
                                                                 ELIZABETH G. FLORES
                            KENNETH MCKEOUGH,                            Clerk

                                          Appellant
                                   VS.

                  CAMELOT TOWNHOMES ASSOCIATION,
                              INC.,
                                      Appellee.

                 On Appeal from the County Court at Law No. 3
                            of El Paso County, Texas
                           Cause No. 2020DCV4040
                           (Hon. Javier Alvarez)

 APPELLANT’S AGREED MOTION FOR EXTENSION TO FILE BRIEF OF
                       APPELLANT

           TO THE HONORABLE EIGHTH COURT OF APPEALS:


      Appellant’s Brief was due October 31, 2021. Appellant seeks a thirty- day

extension to file the Brief November 30, 2021.

       A representative sample of work occupying counsel’s time includes working

 on the petition for discretionary review in Cause No. PD-0769-21, Hal Honea v.

 State of Texas, in the Texas Court of Criminal Appeals, working on a petition for

 review in Cause no. 21-0883, Mark Wheeler, et al, v. Brandon Scott Free, et al, in

 the Supreme Court of Texas, finishing the brief in Cause No. 11-21-00126-CR,
 Jesus Rodriguez v. State of Texas, in the Eastland Court of Appeals, disposing of

 Cause No. 25,866, State of Texas vs. Shay Molenburg, in the County Court of

 Callahan County, Texas, and preparing for a jury trial in Cause No. 12,369, State

 v. Daniel Charles Jackson, in the 32nd District Court of Nolan County, Texas.

        Accordingly, Counsel prays for an extension to file the Brief on

  November 30, 2021.

                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays this Court

enters an order granting an extension to file the Brief on November 30, 2021.

                                Respectfully Submitted,


                                /s/Rick Dunbar
                                RICK DUNBAR
                                TBN: 24025336
                                7242 Buffalo Gap
                                Abilene, Texas 7966
                                Phone: 325/428-9450
                                Fax: 325/455-1912
                                Rickdunbar2013@gmail.com


                            CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of November, 2021, a true and correct copy of
the above and foregoing was forwarded all counsel of record in a manner consistent with
the requirements of the law.


                                              /s/Rick Dunbar
                                             Rick Dunbar

                        CERTIFICATE OF CONFERENCE

      I hereby certify that on November 1, 2021, I conferred with Mr. Hugo Madrid,

Counsel for Appellee. He graciously agreed to the extension.


                                             /s/Rick Dunbar
                                             Rick Dunbar


                        CERTIFICATE OF COMPLIANCE

      I hereby certify that according to the word count function of the undersigned’s
 word processing software, this document contains 363 words. The undersigned
 therefore certifies compliance.

                                             /s/Rick Dunbar
                                             Rick Dunbar
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Frederick Dunbar on behalf of Rick Dunbar
Bar No. 24025336
rick@galbreathlawfirm.com
Envelope ID: 58787135
Status as of 11/3/2021 8:47 AM MST

Case Contacts

Name              BarNumber Email                       TimestampSubmitted     Status

Brenda JRamirez             bramirez@hmadridlaw.com     11/2/2021 7:03:05 PM   SENT

Rick Dunbar                 rick@galbreathlawfirm.com   11/2/2021 7:03:05 PM   SENT

Hugo Madrid                 hmadrid@piercemadrid.com    11/2/2021 7:03:05 PM   ERROR

Hugo Madrid                 hmadrid@hmadridlaw.com      11/2/2021 7:03:05 PM   SENT